FILED
                            NOT FOR PUBLICATION                             NOV 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WALTER TRIPP,                                    No. 15-17365

               Plaintiff-Appellant,              D.C. No. 3:15-cv-00030-RCJ-VPC

 v.
                                                 MEMORANDUM*
CONNIE BISBEE; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                            Submitted October 25, 2016**

Before:        LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Walter Tripp, a Nevada state prisoner, appeals pro se from the district

court’s order denying his motion to reconsider the district court’s judgment in his

42 U.S.C. § 1983 action alleging that defendants violated his equal protection

rights in connection with parole hearings. We review for an abuse of discretion a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s denial of a motion for reconsideration under Fed. R. Civ. P. 60(b).

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th

Cir. 1993). We reverse and remand.

      The district court dismissed Tripp’s action because it concluded that

defendants, who are parole board members, were entitled to absolute quasi-judicial

immunity. However, while defendants are immune from suit for damages, because

Tripp sought only injunctive and declaratory relief, defendants were not entitled to

immunity. See Thornton v. Brown, 757 F.3d 834, 839 (9th Cir. 2013) (absolute

immunity does not bar injunctive relief claim against parole unit supervisor);

Buckwalter v. Nev. Bd. of Med. Exam’rs, 678 F.3d 737, 747 (9th Cir. 2012)

(“Absolute immunity is not a bar to injunctive or declaratory relief.”).

      The district court also dismissed Tripp’s action because it concluded that, to

the extent Tripp is attempting to challenge the fact or duration of his imprisonment,

Tripp’s remedy is a writ of habeas corpus. However, because Tripp sought a new

parole hearing and not immediate or speedier release, success in this action would

not necessarily demonstrate the invalidity of Tripp’s continued confinement or its

duration. See Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (allowing

procedural challenges to parole hearings because the injunctive and declaratory

relief that plaintiffs sought under § 1983 “would not necessarily spell immediate or


                                          2                                      15-17365
speedier release”).

      Accordingly, we reverse the district court’s denial of the motion for

reconsideration, and remand for further proceedings consistent with this

disposition. We express no opinion on the merits of Tripp’s claims or his

entitlement to the relief sought.

      We lack jurisdiction to consider Tripp’s contentions regarding the order

dismissing his complaint without leave to amend because the operative notice of

appeal was timely only as to the denial of his Rule 60(b) motion. See Fed. R. App.

P. 4(a)(1)(A) (notice of appeal must be filed “within 30 days after entry of the

judgment or order appealed from”); Fed. R. App. P. 4(a)(4)(A) (tolling

requirements). In addition, we do not consider Tripp’s arguments regarding his

motion to amend the complaint because the motion was filed after judgment was

entered.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      REVERSED and REMANDED.




                                           3                                      15-17365